                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

David V. Williams, Jr.,                      )
                                             )
                      Petitioner,            )
                                             )       Civil Action No. 6:19-cv-02845-TMC
       v.                                    )
                                             )                    ORDER
Warden, FCI Estill,                          )
                                             )
                      Respondent.            )


       Petitioner David V. Williams, Jr., a federal prisoner proceeding pro se and in forma

pauperis, filed a petition seeking habeas relief pursuant to 28 U.S.C. § 2241. (ECF No. 1). In

accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred

to a magistrate judge for pretrial handling. Before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the court summarily dismiss with prejudice

pursuant to Federal Rule of Civil Procedure 41(b) for failure to comply with a court order and

without requiring Respondent to file an answer or return. (ECF No. 25). Petitioner was advised of

his right to object to the Report. (ECF No. 25-1). However, Petitioner filed no objections, and the

time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the




                                                 1
recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the Report (ECF No. 25), which is incorporated herein by reference.

Accordingly, this case is DISMISSED with prejudice for failure to comply with a court order,

pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
January 2, 2020




                                               2
